Per Curiam
(on motion for rehearing). It has been called to the court’s attention that sec. 274.24, Stats., is not applicable to the state of Wisconsin or to the plain*537tiff board or to the respondent in this case. What was meant in the opinion by the phrase “or seeking a stay of proceedings under sec. 274.24” was that the state did not appeal. We do not decide now whether or not sec. 274.26 was applicable because it is immaterial to the basis for the dismissal, which was the board waived its right to appeal by choosing to issue renewal licenses.
Rehearing denied without costs.